At the outset, Madam, 
let me join previous speakers in welcoming your 
election as President of the General Assembly at its 
sixty-first session. On India’s behalf, I would like to 
assure you of our constructive support and 
wholehearted commitment to work with you to achieve 
both the larger goals of the Charter and the more 
specific goals of the reform of this Organization that 
were set out in last year’s World Summit Outcome 
Document. 
 The topic of this general debate is “Implementing 
a global partnership for development”. It is difficult to 
contest its relevance or topicality. Today, whether we 
look at issues such as international trade, international 
financial mechanisms, methods to improve economic 
and social well-being, or even the various threats to 
peace and security that challenge our collective 
existence, one common theme that emerges is the lack 
of an effective and equitable global partnership. This is 
an imperative even for achieving the Millennium 
Development Goals. 
 The important annual report of the Secretary-
General highlights several successes in moving ahead 
with United Nations reform. During the previous 
General Assembly session, the Central Emergency 
Response Fund, the Peacebuilding Commission and the 
Human Rights Council were established, and the 
United Nations Global Counter-Terrorism Strategy was 
agreed upon. We have also gradually moved forward 
on management and budgetary reforms. While these 
are certainly important — indeed, critical — if we are 
honest, we must acknowledge that significant 
unfulfilled tasks and challenges lie ahead, particularly 
with regard to unaddressed issues, including the reform 
of the architecture of our multilateral bodies that 
oversee security, trade, financial flows and 
development. Without this reform, the discontent 
associated with globalization will only deepen. Without 
it, there cannot be substantially enhanced and assured 
resource and technology flows to developing countries, 
which are necessary for real economic transformation 
and for achieving the Millennium Development Goals. 
 It is sometimes argued that private sector 
investment is today replacing the traditional reliance 
on aid and development assistance. While we 
appreciate the important role of private sector 
investment, it cannot replace public investment in 
developing countries, whose absorptive capacities are 
often limited and where the physical and social 
infrastructure is often weak. Official development 
assistance (ODA) remains an important means to 
 
 
7 06-53952 
 
augment public investment in areas such as human 
capital development and rural infrastructure, which 
rarely attract private sector investment. 
 The process of increasing the available pool of 
resources for investment in the social and economic 
infrastructure of developing countries can be promoted 
at one level by developed countries, expeditiously 
reaching the target of setting aside 0.7 per cent of their 
gross domestic product for official development 
assistance. 
 At another level, there is also a need to develop 
innovative sources of financing. We must evolve a 
broader understanding of ways to encourage the least 
developed countries to get out of the debt trap by 
extending debt-cancellation programmes, without 
insisting on conditionalities, such as encouraging 
privatization, which, applied indiscriminately, may 
recreate the original difficulties that necessitated 
recourse to debt in the first place. 
 The impasse in international trade negotiations is 
disappointing, to say the least, considering the hopes 
raised after the Hong Kong Ministerial Conference and 
at the Group of Eight Summit in Saint Petersburg in 
July. Early resumption is desirable, but adherence to 
the existing mandate is imperative — the mandate of 
the Doha Declaration, the July framework and the 
Hong Kong Ministerial Declaration. When agriculture 
was brought into the ambit of negotiations at the 
creation of the World Trade Organization (WTO), the 
developing countries were given a clear understanding 
that trade-distorting agricultural subsidies would be 
phased out in a time-bound manner. Minimizing the 
vulnerabilities of poor farmers must be our collective 
priority. Demanding market access from developing 
countries, which displace low-income and subsistence 
farmers to satisfy commercial interests, cannot be 
supported.  
 Proportionately lower overall tariff reduction 
commitments, operable, effective development 
instruments for special products and a special 
safeguard mechanism are essential if we are to ensure 
food and livelihood security and meet the rural 
development needs of developing countries. The 
overarching principle of special and differential 
treatment therefore remains a categorical imperative, 
and is the underlying basis of the position of 
developing countries. 
 In our view, there exists an overwhelming logic 
for giving the United Nations a role in providing 
direction to the comprehensive reform of the 
international financial and trading systems. These 
reforms must be aimed at building an international 
architecture that reflects the realities of the twenty-first 
century and is able to create an environment that 
effectively supports national efforts to eradicate 
poverty. The Millennium Development Goals (MDGs) 
have given hope to the poor and the underprivileged of 
the world, and these goals are to be achieved by 2015. 
In this context, the World Bank must remain steadfast 
in its mission to build a world free of poverty, and its 
strategy must remain embedded in the historical 
development-centric approach.  
 The Outcome Document of last year’s World 
Summit emphasized that enhancing the voice and 
participation of developing countries in the Bretton 
Woods institutions remains a continuous concern. The 
bridging of this voice deficit requires fundamental 
reforms in the quota structure which are long overdue 
and absolutely necessary to enhance the credibility and 
legitimacy of the International Monetary Fund (IMF). 
The quota reforms have to begin with the revision of 
the formula so as to reflect the relative economic 
strengths of countries in the twenty-first century. The 
United Nations should encourage immediate steps 
being taken to initiate the second stage of IMF quota 
reform, involving a basic revision of the quota formula 
and the subsequent increase of quotas for all under-
represented countries. All of this must be done in a 
time-bound manner. 
 Change is the law of life. The acute 
dissatisfaction heard in many statements is the result of 
institutions having been prevented from changing. 
What is true in the economic field is equally true of the 
architecture of our international security system as 
reflected in this unique Organization that is supposed 
to reflect the collective will of our world, a system 
which remains mired in the past. Recent tragic events 
in Lebanon and the stasis in the peace process in the 
broader Middle East have highlighted the growing 
failure of the institution designated by the Charter as 
having primary responsibility for issues relating to 
peace and security. 
 It is widely accepted that the Security Council 
can no longer be regarded as reflecting the changed 
international environment that has emerged since the 
time of its creation. The Security Council must not 
  
 
06-53952 8 
 
only be more representative but also more effective if it 
is to be able to satisfactorily perform the role mandated 
to it by the Charter. 
 At the same time, the Security Council has 
needlessly diverted its attention to issues and areas that 
go beyond its mandate. For instance, the inclusion of 
items on its agenda which have nothing to do with 
peace and security represents an encroachment on the 
roles mandated to other United Nations bodies. In 
order to ensure that the international community 
exercises real ownership of the process of securing our 
world, it is essential that comprehensive reform of the 
Security Council be undertaken and that its 
membership be expanded in both the permanent and 
the non-permanent categories. It is no accident that the 
Secretary-General’s report refers to the enhancement of 
legitimacy and the urgent need for reform to ensure the 
Security Council’s relevance and credibility. 
 The revitalization of the General Assembly is 
intertwined with the reform of the Security Council. It 
is no coincidence that its reform too has long been 
frustrated. A strengthened and more effective United 
Nations presumes a revitalized General Assembly that 
exercises its role and authority in the areas of 
responsibility assigned to it by the Charter. These 
include its effectively addressing topics such as 
international law and human rights, financial, 
budgetary and administrative matters, as well as the 
global economic architecture and important issues 
related to development. 
 I now turn to one of the most crucial issues of our 
times: the problem of terrorism. While this 
phenomenon has become increasingly global, our 
collective response to it has remained rather 
inadequate. The multiple ways in which terrorism 
challenges the core principles of humanity and the 
mandate of the United Nations are underlined by the 
outrages perpetrated in India over the last few months. 
Barely two months ago, on a single black day, more 
than 200 lives were lost and more than 1,000 were 
injured by dastardly bombings in Mumbai and 
elsewhere in India. These and other such outrageous 
incidents were clearly designed to spread maximum 
terror among ordinary people. Ours is not the only 
country to be singled out for vicious and senseless acts 
of murder. A strong response to terrorism requires 
broad-based international cooperation, denying to 
terrorists the space that has been available to them and 
increasing the capability of States to address terrorist 
threats. It requires sustained and specific cooperation 
by a variety of national, regional and global agencies. 
 Earlier this month, we joined in the adoption of 
the United Nations Global Counter-Terrorism Strategy 
(resolution 60/288), even though, ideally, we would 
have liked the United Nations to convey a far stronger 
message in order to counter terrorism. We must 
collectively and unanimously reject the notion that any 
cause can justify terrorism. No cause can ever justify 
the targeted killing of innocent men, women and 
children. The international community must signal that 
it will no longer tolerate the actions of the sponsors 
and abettors of terrorism, including States which 
wilfully fail to prevent terrorists from utilizing their 
territory. We hope that the Strategy will provide the 
impetus to unite the international community in its 
fight against terrorism via practical measures that 
facilitate cooperation by way of extradition, 
prosecution, information exchange and capacity-
building. 
 We went along with the Global Counter-
Terrorism Strategy, but the comprehensive convention 
on international terrorism, which remains a work in 
progress, would have provided the requisite legal 
framework upon which a counter-terrorism strategy 
could have been based. It cannot be beyond our 
collective ingenuity to reach an agreement on such a 
comprehensive convention, even though we have 
missed the target of doing so at the sixtieth session of 
the General Assembly. We must work together to 
finalize and adopt the comprehensive convention, at 
least during this session of the General Assembly. 
 The existence of nuclear weapons continues to 
threaten international peace and security. In our view, 
the best non-proliferation measure is universal 
disarmament, and the international community needs to 
take immediate steps to eliminate the threat of the use 
of nuclear weapons. We have to revive momentum for 
achieving what the late Prime Minister Rajiv Gandhi 
called a nuclear-weapon-free and non-violent world, to 
be achieved, through negotiations, in a time-bound 
manner. India will be presenting a working paper at 
this session of the General Assembly on the issue of 
nuclear disarmament, on which we look forward to 
working with Member States. 
 In recent years, new dangers have emerged due to 
the threat of proliferation of weapons of mass 
destruction-related materials and technologies to non-
 
 
9 06-53952 
 
State actors and terrorist groups. The international 
community must work together to meet those 
challenges. India’s record in that regard is impeccable, 
and we have instituted effective measures to ensure 
that the technologies we develop are not leaked in any 
way. 
 It is true that the developing countries bear the 
heaviest burden from pandemics, epidemics and 
chronic diseases. The scourge of HIV/AIDS, malaria, 
avian influenza and tuberculosis seriously threatens the 
future of many developing countries by robbing them 
of the most productive segment of their society — their 
young people — thereby affecting the future of those 
countries. An enhanced global collaborative effort is 
called for to confront the proliferation of challenges 
affecting the lives of the majority of our citizens. 
 We also need to address the central issue of the 
special needs of the developing countries, especially in 
Africa, and of the vulnerable small States. On our part, 
we will continue to expand our programme of South-
South cooperation also through the New Partnership 
for Africa’s Development, through Team 9 — our 
special programme for West African countries — and 
by means of the connectivity mission in Africa, as well 
as through assistance, capacity-building and 
technology transfer aimed at reducing the vulnerability 
of small States. 
 Prime Minister Jawaharlal Nehru, who embodied 
our commitment to the United Nations ideals, said that 
 “in a world of incessant and feverish activity, 
men have little time to think, much less to 
consider ideals and objectives. Yet, how are we to 
act, even in the present, unless we know which 
way we are going and what our objectives are?”  
 Confronted as we are by the globalization of 
threats and by the limitations of our international 
system to address such challenges, the need for a 
comprehensive reform of the United Nations has never 
been more imperative. We need to enfranchise the 
United Nations to meet the challenges of our time by 
reinforcing its role and authority as the core of real 
multilateralism. 
 We look forward to working closely with other 
Member States, under your leadership, Madam 
President, to press ahead with essential reforms at the 
United Nations and to implement an effective global 
partnership for development that encompasses 
everyone and enables every individual to live a life of 
dignity in a clean, safe and healthy environment. 